Citation Nr: 1644808	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  15-21 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1940 to May 1946. He died in July 2014. The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.

The issues of entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318 and death pension were raised by the record in an August 2014 lay statement. Although these issues were referred to the Agency of Original Jurisdiction (AOJ) in prior Board remands dated September 2015 and May 2016, it does not appear that they have been adjudicated. Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ. VA will notify the Appellant if further action is required.


REMAND

The Appellant is seeking entitlement to service connection for the cause of the Veteran's death. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of this claim.

To that end, VA has a duty to assist appellants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). Here, the claims file indicates that the Veteran received private medical treatment for his fatal condition at the Allenmore Hospital and Medical Center. However, these records have not yet been associated with the claims file.
Instead, the RO attempted to obtain these records in June 2016 using an authorization form signed by the Appellant's son. That same month, the RO was informed by the hospital that the Veteran's treatment records could only be released upon receipt of VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs, as signed by the Appellant. At that time, the RO contacted the Appellant and requested that such a signature be provided. 

Review of the claims file indicates that the Appellant provided such authorization in October 2015. However, it appears that the RO was unable to locate this form during its efforts to obtain the relevant treatment records. Unfortunately, such authorization expired twelve months following the Appellant's signature, in October 2016. As such, the Board finds that remand is now warranted such that a current authorization form may be obtained from the Appellant, after which the RO is instructed to immediately obtain the Veteran's relevant treatment records from Allenmore Hospital and Medical Center.

Additionally, the Board notes that there is no VA opinion of record regarding the possible causal relationship between the Veteran's cause of death and his military service. In the context of a claim for cause of death benefits, VA must obtain a medical opinion when such an opinion is necessary to substantiate the claimant's claim. DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008). Accordingly, the Board finds that a remand is now warranted such that the requisite nexus opinion may be obtained.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Appellant's son to obtain either: (1) A new VA Form 21-4142 as signed by the Appellant; OR 
(2) a new VA Form 21-4142 as signed by the Appellant's son, and a copy of any document authorizing the son to act as the Appellant's Power of Attorney.

2. Immediately thereafter, obtain all records relating to private treatment of the Veteran's fatal condition at the Allenmore Hospital and Medical Center. All actions to obtain the requested records should be fully documented in the record. The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Appellant of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3. Once the Veteran's private treatment records have been received, request a nexus opinion from a VA examiner. 

The examiner is requested to review the claims folder and copies of any electronic records in order to provide a medical opinion, based on a review of all the evidence in the record, as to whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's death in July 2014 from acute right heart failure, with contributing causes of acute respiratory failure, acute kidney failure, diabetes mellitus, metabolic encephalopathy, hypotension, and possible pneumonia, was related to, or began during, active duty.  The examiner should specifically consider whether the Veteran's service connected gunshot wound residuals of the right thigh with retained foreign bodies, muscle group XIII, and his residuals of GSW, complete paralysis of the right common peroneal nerve and resultant foot drop played a contributory role in his death.

The examiner is requested to provide a rationale for any opinion expressed.

4. Readjudicate the claim on appeal. If the benefit remains denied, issue a Supplemental Statement of the Case to the Appellant and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

